REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Withdrawal of Finality
The finality of the previous Office Action (mailed June 17, 2021) has been withdrawn.
  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 3, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 13 and 13, respectively of U.S. Patent No. 9,074,788. Although the claims at issue are not identical, they are not patentably distinct from each the present reissue claims are either simply broader in scope than those of the ‘788 patent, or are “broader” in some respects and “narrower” in other. The “narrower” being obvious structural connections such as the use of flanges to connect duct work pieces together, referring to a structure as two differently named elements, such as casing and insulation encapsulation, or the use of a gasket to seal insulated sections together. The use of flanges to connect duct-work was notoriously well-known at the time of the invention. The use of a gasket to seal two elements together was also notoriously well-known at the time of the invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new ground of rejection herein.

Conclusion
	Claims 1-14 are rejected.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /JRJ/
Conferee: /GAS/